105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.R. Maceo DEANE, Plaintiff-Appellant,v.Larry HUFFMAN;  David K. Smith;  Rufus Fleming;  StanleyJones;  Captain Spears;  Captain Woodson;  Lieutenant Yates;Lieutenant Wilson;  Lieutenant Eldridge;  Sergeant Trent;Sergeant Toney;  Sergeant Smith;  Sergeant Phillips;Sergeant Terry;  Captain Speas;  Sergeant Stith, Defendants-Appellees.
No. 96-6932.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.
Decided Jan. 3, 1997.

R. Maceo Deane, Appellant Pro Se.
Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order entering judgment on the jury verdict for two Appellees and granting judgment as a matter of law for the remaining Appellees in this action filed under 42 U.S.C. § 1983 (1994).  The record does not contain a transcript of Appellant's jury trial.  Appellant has the burden of including in the record on appeal a transcript of all parts of the proceedings material to the issues raised on appeal.  Fed. R.App. P. 10(b);  4th Cir.  Local R. 10(c).  Appellants proceeding on appeal in forma pauperis are entitled to transcripts at government expense only in certain circumstances.  28 U.S.C. § 753(f) (1994).  By failing to produce a transcript or to qualify for the production of a transcript at government expense, Appellant has waived review of the issues on appeal which depend upon the transcript to show error.  Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied, 506 U.S. 1025 (1992);  Keller v. Prince George's Co., 827 F.2d 952, 954 n. 1 (4th Cir.1987).  We have reviewed the record before the court and the district court's opinion and find no reversible error.  We therefore affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED